ARMED SERVICES BOARD OF CONTRACT APPEALS

 Appeals of --                                 )
                                               )
 ENCO Industries, Inc.                         )      ASBCA Nos. 59073, 59150
                                               )
 Under Contract No. SPM4A6-12-D-0243           )

 APPEARANCE FOR THE APPELLANT:                        Mr. Michael Rosa
                                                       President

APPEARANCES FOR THE GOVERNMENT:                       Daniel K. Poling, Esq.
                                                       DLA Chief Trial Attorney
                                                      Edward R. Murray, Esq.
                                                       Trial Attorney
                                                       DLA Aviation
                                                       Richmond, VA

                            DISMISSAL WITH PREJUDICE

       By email dated 28 January 2016, appellant ENCO Industries, Inc., informed the
Board that it wishes to withdraw its appeals. Accordingly the Board hereby dismisses the
appeals, ASBCA Nos. 59073, 59150, with prejudice.

       Dated: 9 February 2016



                                                   Adminis rative Judge
                                                   Armed Services Board
                                                   of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59073, 59150, Appeals ofENCO
Industries, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals